Citation Nr: 9932024	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  97-20 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for numbness of the jaw 
and lip.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for headaches. 

4. Entitlement to an increased rating for Raynaud's syndrome, 
rated zero percent disabling.  

5. Entitlement to an increased (compensable) rating for solar 
keratoses.  


REPRESENTATION

Appellant represented by: The American Legion



ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1996.

In a March 1996 rating action, the Department of Veterans 
Affairs (VA) Regional Office (RO) adjudicated the issues on 
appeal, along with a number of other issues.  The veteran 
submitted a Notice of Disagreement (NOD) on the issues noted 
on the title page, along with the issues of entitlement to 
increased ratings for a right knee disorder and a herniated 
disc.  A statement of the case (SOC) on all seven issues was 
furnished in April 1997.  In June 1997, within the 60 day 
period for submission, the veteran furnished the RO with a 
substantive appeal, limited to the issues on the title page.  
In a note received the next day, the veteran again limited 
his appeal to those issues noted on the title page.  

The RO adjudicated the issues noted on the title page, along 
with entitlement to an increased rating for degenerative 
changes of the right knee and a herniated disc in a November 
1997 rating action.  A supplemental statement of the case 
(SSOC) was issued at that time.  

A SSOC was issued in January 1999, on the issues noted on the 
title page and the issues of increased ratings for knee and 
back disorders.  In March 1999, the veteran's representative 
provided a 1-646 listing all seven issues.  

Notwithstanding the subsequent SSOC and the statement by the 
veteran's representative, the Board finds that a timely 
substantive appeal was not submitted on the issues of 
entitlement to an increased rating for a right knee disorder 
or a herniated disc.  Accordingly, as those issues were not 
fully developed for appellate review, any current action by 
the Board is not appropriate.  

The issue of entitlement to an increased rating for Raynaud's 
phenomena will be the subject of the section entitled remand 
below.  


FINDINGS OF FACT

1.  The veteran's malocclusion, requiring treatment in 
service, was developmental in nature.  

2.  Any post service numbness of the jaw and lip is not shown 
to be the result of treatment in service.  

3.  An etiological relationship between post service tinnitus 
and headaches, and operative procedures in service is not 
shown.  

4.  The solar keratoses are neither tender, painful, 
ulcerated, nor productive of limitation of function.  


CONCLUSIONS OF LAW

1.  Numbness of the jaw and lip was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991)

2.  Tinnitus and headaches were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991)

3.  The criteria for a compensable rating for solar keratoses 
are not met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.31, 4.118, Part 4, Codes 7803, 7804, 7805, and 7819 
(1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the veteran's service medical records shows no 
diagnosis or treatment for any form of tinnitus or headaches.  

In a February 1978 note, it was reported that there were 
persistently irritated lesions on the forehead.  The 
assessment was rule out granuloma or hemangioma, basal cell 
carcinoma, irritated nevus or keratosis.  On examination in 
July 1978, the skin was normal.

On oral surgery consultation in November 1980, there was a 
Class II malocclusion.  Orthodontics were suggested.  In an 
August 1982 consultation, it was concluded that the veteran 
underwent realignment of dentation.  He underwent dental 
extraction in April 1983.  In December 1984, the veteran 
underwent bilateral sagittal split osteotomy of the mandible 
with advancement.  No complications from these surgeries were 
reported.  

In a July 1986 quadrennial examination, the reported that he 
felt "fine."  There were no reports of headaches, tinnitus, 
or numbness of the jaw and lips.  No pertinent abnormalities 
were reported on examination.  

The veteran underwent a separation examination in August 
1995.  At that time, he reported headaches, periodically 
severe in degree.  He had not required treatment for this 
disorder, and they were relieved with aspirin or Motrin.  The 
presence of actinic keratoses of the feet, hands and nose was 
also reported.  The history of surgical correction for severe 
malocclusion (orthodontic reconstruction) was also reported.  
On examination there were multiple keratoses, without 
suspicious lesions.  No pertinent abnormalities of the mouth 
or ears were reported, and there were no neurological 
abnormalities.   

The veteran was furnished with multiple VA compensation 
examinations in May 1997.  On examination of hand, thumb and 
fingers, he reported headaches.  He was also furnished with 
an arteries examination.  On that report, examination of the 
skin showed multiple actinic keratoses, along with rough, 
scaly erythematous lesions on the back of the hands, and on 
his nose and face.  Examination of the skin was otherwise 
essentially unremarkable. The diagnoses included multiple 
actinic keratoses and possible basal cell carcinoma of the 
nose.  

Of record are statements from the veteran's wife and mother.  
The veteran's mother stated that she was a retired Registered 
Nurse (RN).  After the veteran underwent surgery in service, 
he experienced a ringing in the ears, terrific headaches, and 
numbness in the jaw and lower lip.  The veteran's wife 
essentially confirmed this chronology.  

Of record are reports of treatment afforded the veteran by 
private physicians in February and March 1997.  No 
symptomatology consistent with tinnitus, headaches, numbness 
of the jaw or lips, or any form of skin disorder was present.  

In July 1997, the veteran was afforded a compensation and 
pension examination by a private physician, with regard to 
his skin disorder.  He stated that he had not seen a 
dermatologist, nor sought VA care.  On examination, there 
were scattered thin actinic keratoses on the temples and 
forehead, along with thick actinic keratoses on the dorsal 
hands.  No lesions were seen, but there were some nevi and 
solar lentigines.  The left tip of the nose was slightly 
thicker but firm.  The impression was actinic keratoses of 
the face and hands; and left nasal tip papule, benign.  The 
examiner concluded that the majority of the sun induced 
changes including the actinic keratoses were a result of sun 
exposure not connected with his time in the military, but 
that time spent in the military has contributed, to a lesser 
degree, to his sun damage.  


Analysis

Service connection for numbness of the jaw and lip

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  By this 
finding, the Board means that the veteran has presented a 
claim which is not implausible when the contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  In this regard, the Board has paid particular 
attention to the statements by the veteran's mother, who is 
an RN.  The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed.

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). 

A review of the service medical records indicates that the 
veteran was treated in service for a misalignment of 
dentation.  Such a condition is considered to be 
developmental in nature, and hence not a disability for VA 
purposes.  38 C.F.R. § 3.303 (1998).  Accordingly, the Board 
finds that service connection for this condition is not 
appropriate.  Sabonis v. Brown, 6 Vet. App. 426 (1994)

However, the veteran contends that he now has numbness of the 
jaw and lips arising out of the surgery of the malocclusion.  
While the Board has considered the statements of the 
veteran's wife and mother, with special emphasis on those of 
his mother, who is a medical professional, the Board notes 
that there is no medical evidence which associates these 
complaints with the procedures done in service, other than by 
way of history.  While the veteran has reported that his 
symptoms resulted from the surgery in service, a review of 
the record reflects no reports of such numbness of the jaws 
and lips in service.  No such complications were reported 
after either the 1983 extraction or the 1984 osteotomy.  
Moreover, the veteran did not report such numbness on 
examination in July 1986, after the procedures.  When the 
veteran was examined in August 1995 for the purpose of 
separation from service, he did not report any such 
symptomatology.  

The veteran has reported numbness in the jaws and lips 
subsequent to service, which is confirmed by a statement from 
his mother, who, as noted, is a medical professional.  
However, he has not submitted or identified medical evidence 
which reflects the etiology of these complaints.  The private 
medical treatment that he did report was limited to disorders 
other than of the jaw or lips.  While service connection can 
be granted when there is a continuity of symptoms of a 
chronic disease, there must be evidence that the condition 
was noted during service, evidence of post-service 
continuity, and evidence of a nexus between the symptoms and 
current disability.  38 C.F.R. § 3.303(b); McManaway v. West, 
No. 97-280 (U.S. Vet. App. Sept. 29, 1999)

The Board therefore concludes that the preponderance of the 
evidence is against a finding that there is currently present 
numbness of the jaw and lips resultant from service.  
Therefore, the veteran's claim must be denied to that extent.  

Service connection for tinnitus and headaches

Initially, the Board notes that the veteran's claims are well 
grounded.  By this, the Board means that the claims submitted 
are plausible.  In this regard, the Board has placed special 
emphasis on the statements of the veteran's mother, who also 
is an RN.  The Board further concludes that the VA has met 
its statutory duty to assist the veteran in the development 
of the claim.  38 U.S.C.A. § 5107 (West 1991). 

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). 

The veteran has contended that these disorders were a 
residual of surgery in service.  In this case, the Board 
notes that the service medical records indicate that the 
veteran underwent surgeries in service for realignment of 
dentation.  Current medical evidence indicates that the 
veteran has reported headaches, and contends that tinnitus is 
present.  

However, for service connection to be granted for these 
disorders, the evidence must also demonstrate that there is a 
relationship between the post service symptomatology and the 
incidents of service, in this case the oral surgery.  The 
veteran's mother has reported that the veteran experienced 
tinnitus and headaches subsequent to the operative 
procedures.  Her observations must be afforded probative 
weight, as the veteran's mother, an RN, is a medical 
professional.  However, her statement merely sets forth that 
the veteran complained of headaches and tinnitus and that he 
indicated that he was told this was due to the jaw surgery.  
As such, her statement has limited probative value.  Her 
statement must be evaluated in light of the contemporaneous 
evidence of record.  There was no symptomatology, diagnosis 
or treatment for any form of headaches or tinnitus either 
before or after the 1983 operation.  While the veteran did 
report periodic headaches on the August 1995 separation 
examination, he did not report the etiology of these 
headaches, and further stated that they were alleviated by 
non prescription medication, negating the need for medical 
treatment.  In essence, the medical evidence does not 
demonstrate that any current headaches or tinnitus is the 
residual of the surgeries.  The Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for tinnitus and headaches.  To that 
extent, therefore, the veteran's appeal must be denied.  

Increased rating for solar keratoses

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  By this 
finding, the Board means that the veteran has presented a 
claim which is not implausible when the contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation has already been 
established and an increase in the disability evaluation is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).
 
The keratoses will be rated on the basis of scars and 
disfigurement.  38 C.F.R. § 4.118, Part 4, Code 7819 (1998).  
A 10 percent rating is warranted when the keratoses are 
tender, painful, ulcerated, or productive of limitation of 
function.  38 C.F.R. § 4.118, Part 4, Codes 7803, 7804, and 
7805 (1998).

Under the provision of 38 C.F.R. § 4.31 (1998), in every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met. 

On examination in July 1997, there were keratoses on the 
temples, forehead and hands.  However, it was not shown that 
these keratoses were tender, painful or ulcerated, and there 
was no evidence of limitation of function resultant from this 
condition.  These findings were consistent with those 
demonstrated on VA compensation examination in May 1997.  

In the absence of the required symptomatology, the Board 
finds that a compensable rating for the keratoses is not 
warranted.  Accordingly, the veteran's appeal must be denied 
to that extent.  

In reaching the above decision, the Board has given due 
consideration to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that 
these provisions do not support the grant of an increased 
rating for the disorder at question.  

ORDER

Service connection for numbness of the jaw and lip, for 
tinnitus, and for headaches is denied.  An increased rating 
for solar keratoses is denied.  



REMAND

The veteran has further contended that an increased rating 
for Raynaud's phenomena is warranted.  Initially, the Board 
finds that the veteran's claim is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  By this finding, the Board means 
that the veteran has presented a claim which is not 
implausible when the contentions and the evidence of record 
are viewed in the light most favorable to the claim.  

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation has already been 
established and an increase in the disability evaluation is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When, during the pendency of a claim, a regulation changes, 
the Board must review the veteran's claim under both versions 
of the regulation and apply the version most favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308 (1991)  
However, retroactive application of the revised regulations 
prior to the effective date of the change is prohibited.  
Rhodan v. West, 12 Vet. App. 55 (1998). 

The veteran's claim was evaluated under the criteria in 
effect prior to January 1998.  Under these criteria, a 
compensable, 20 percent rating would be appropriate when 
there were occasional attacks of blanching or flushing.  The 
veteran was provided with these provisions, along with 
appropriate reasons and bases in the SOC and SSOC.  

However, he was not provided with the provisions currently in 
effect, nor provided with reasons and bases for why a 
compensable rating would not be appropriate under these 
provisions.  The current criteria hold that a 10 percent 
rating for this disorder is warranted when there are 
characteristic attacks occurring one to three times a week.  
For purposes of this rating, characteristic attacks consist 
of sequential color changes of the digits of one or more 
extremities lasting minutes to hours, sometimes with pain and 
paresthesias, and precipitated by exposure to cold or by 
emotional upsets.  These evaluations are for the disease as a 
whole, regardless of the number of extremities involved or 
whether the nose and ears are involved.  38 C.F.R. § 4.104, 
Part 4, Code 7117 (1998)

As the RO did not rate the veteran under these criteria, the 
Board would have to adjudicate such a rating for the first 
time.  Such an action would, the Board concludes, prejudice 
the veteran's due process rights.  Therefore, Board action at 
this time is not appropriate.  Bernard v. Brown,  4 Vet. App. 
384 (1995)  

Accordingly, this issue is remanded to the RO for the 
following actions:

1.  The veteran should be asked to 
provide the names and addresses of all 
medical professionals from whom he 
received treatment for the Raynaud's 
phenomenon, along with the dates of the 
treatment.  After securing appropriate 
releases, the RO should obtain such 
records and associate them with the 
claims folder.  

2.  The veteran should be scheduled for 
an appropriate specialist examination to 
determine the extent of the Raynaud's 
phenomenon.  A detailed history should be 
taken, with particular emphasis on the 
frequency of characteristic attacks.  All 
appropriate tests should be undertaken 
and the findings reported in detail.  The 
claims folder should be made available to 
the examiner prior to the examination to 
review the reports of treatment and 
examination.  

3.  The RO should then adjudicate the 
issue of entitlement to an increased 
rating for Raynaud's phenomenon utilizing 
under both criteria, utilizing the 
criteria most favorable to the veteran.  
In so doing, the RO must consider the 
Court holding in Rhodan.  

When the requested development is completed, the RO should 
review the case.  If the benefit sought is not granted, the 
veteran and representative should be provided with an 
appropriate supplemental statement of the case.  They should 
also be given a reasonable period to respond.  The case 
should then be returned to the Board for further appellate 
consideration.

The purposes of this remand are to obtain additional 
information and to assist the veteran in the development of 
the claim.  No inference should be drawn regarding the merits 
of the claim, and no action is required of the veteran until 
further notified.

		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

